


Exhibit 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (the “First Amendment”) is made and
entered into and is effective as of September 4, 2014 (the “First Amendment
Effective Date”) by and between Cumulus Media Inc. (“Company”) and John Dickey
(“Employee”) (collectively the "Parties" and individually a "Party").
WHEREAS, the Parties entered into that certain Employment Agreement dated
November 29, 2011 (the “Agreement”);
WHEREAS, the Company has requested an amendment to the Agreement, as described
more fully herein, and Employee has agreed to enter into such amendment;
NOW THEREFORE, in consideration of the mutual obligations contained herein, and
for other good and valuable consideration, the sufficiency of which the Parties
hereby acknowledge, Employee and the Company agree as follows:
A. The first Recital and Sections 3(a) and 3(b) of the Agreement are hereby
amended to delete the references to “Executive Vice President and Co-Chief
Operating Officer” and to insert the following in lieu thereof: “Executive Vice
President of Content and Programming”.


B. Section 3(b) is further amended to insert the following at the end of the
section:


Executive’s primary responsibilities will include, without limitation, (a)
developing and managing content to be broadcast on Company’s owned and operated
radio stations, the Westwood One, Inc. radio network and the Rdio platform; (b)
developing and expanding the Rdio initiative and platform; (c) identifying,
negotiating and managing the Company’s third party content partnerships; (d)
developing and managing the NASH brand across all media platforms, including
video and non-broadcast initiatives; (e) responsibility for the management and
development of the ratings of Company owned and operated radio stations and
network distributed programs; (f) identifying, negotiating and implementing
broadcast and non-broadcast initiatives to increase Company revenue, including
live events, award shows, concerts and other entertainment-based activities, and
(g) responsibility for identifying, negotiating and implementing any other of
the Company’s non-traditional radio ("NTR”) initiatives. 
C. As of the First Amendment Effective Date, the term “Agreement” shall mean the
original Agreement, as well as this First Amendment thereto.


D. All capitalized terms used, but not defined, herein shall have the meanings
ascribed to them in the original Agreement.


E. Except as expressly amended herein, all terms and conditions of the original
Agreement remain and shall remain unchanged and unaltered and in full force and
effect.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company’s duly authorized representative and Employee have
executed this First Amendment, which is effective as of the First Amendment
Effective Date.


Company:


Cumulus Media Inc.


By: ___________________
Signature


Printed Name: _____________________


Title: ______________________________
   


Employee:


By: ________________________________
John Dickey




